Citation Nr: 1218440	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to March 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for posttraumatic stress disorder.

The Board subsequently reopened the Veteran's claim and remanded the case on its merits in October 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice, seek to corroborate the Veteran's claimed in-service stressors, obtain up-to-date records from his VA treatment providers, provide the Veteran with a psychological examination, and then re-adjudicate the claim.  The AOJ attempted to verify the Veteran's stressors, provided the required notice via letters in October 2010 and April 2011, and scheduled the Veteran for a VA examination, which was conducted in May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for posttraumatic stress disorder specifically, the Board notes that the Veteran has been followed for and sought treatment for what has been characterized variously as posttraumatic stress disorder and depression.  The Board thus finds that, pursuant to Clemons, supra, the claim is more accurately classified as a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  See Clemons, 23 Vet. App. 1.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  

Additionally, in a March 2010 statement, the Veteran indicated that he wished to file claims for increase for his service-connected acne vulgaris of the chest and back and osteochondritis of the right elbow, as well as a claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through September 2006, May 2008, October 2010, and April 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the September 2006, May 2008, October 2010, and April 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2006, May 2008, October 2010, and April 2011 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2006, May 2008, October 2010, and April 2011 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment and personnel records have been associated with the claims file, as have records of post-service treatment from VA treatment providers.  VA has further obtained records of the Veteran's award of benefits from the Social Security Administration (SSA).  The Veteran also underwent VA examination in May 2011, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on psychological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument and has testified before the undersigned Veterans Law Judge.  The Veteran has not alleged that there are any outstanding records relevant to the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for posttraumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment personnel records, as well as records of his post-service treatment from both private and VA treatment providers.  The Veteran was also provide a VA medical examination in  May 2011.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of or treatment for psychiatric problems while in service, and his November 1971 separation medical examination found no psychiatric abnormalities.  Records from the Central Arkansas Veterans Healthcare System reflect that the Veteran was first diagnosed with depression in March 1999, pursuant, in part, to complaints of experiencing nightmares relating to his time in Vietnam.  He was additionally assigned a diagnosis of adjustment disorder in March 2000.  In 2004, he applied for an inpatient treatment program for PTSD.  At that time, he was assigned a diagnosis of PTSD based on his reports of combat stressors, which were noted to be "vague."  Since that initial diagnosis, the Veteran has sought treatment on an ongoing basis at the Little Rock VA facility, including multiple stints of intensive inpatient and outpatient PTSD treatment programs.  In addition, a psychological evaluation conducted pursuant to the Veteran's claim for SSA benefits reflects that he again reported experiencing nightmares about Vietnam monthly; he was assigned a diagnosis of PTSD at the time, but his examiner found the disorder to be "not significant."

The Veteran was provided VA examination in May 2011.  Report of that examination reflects that the examiner reviewed the Veteran's claims file, acknowledged his identified stressors, and conducted psychiatric examination.  The examiner noted that the Veteran reported occasionally experiencing nightmares and having thoughts about his military experiences, including wanting to get in touch with fellow service members.  The examiner found the Veteran's mood to be euthymic, with no abnormalities in thought process, memory, and insight.  He reported some suicidal ideation but denied intent or homicidal ideation.  The examiner concluded that the Veteran did not have diagnosable PTSD or any other acquired psychiatric disorder.  In so finding, the examiner noted that the Veteran "reported rather vague symptoms and did not appear to be particularly upset by the experiences he did discuss."  Thus, the examiner concluded, even conceding his stressors, the Veteran's complained-of symptoms do not rise to the level of a diagnosed acquired psychiatric disorder, including PTSD.  

The Veteran has also submitted multiple written statements to VA in support of his claim for service connection, and he testified before the undersigned Veterans Law Judge at a hearing in July 2009.  The Veteran has mentioned on multiple occasions, including at his hearing, that he believes he has an acquired psychiatric disorder related to multiple in-service incidents, including exposure to incoming rocket and mortar fire while stationed in Vietnam, as well as an incident in which he claims to have been assaulted by a Vietnamese prostitute.   

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  In that regard, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed. 

Here, the greater weight of the evidence points to the Veteran not having a diagnosed acquired psychiatric disorder.  In that connection, the Board acknowledges that the Veteran has a long history of diagnoses of both PTSD and other acquired psychiatric disorders assigned by his VA treatment providers.  However, the Board finds compelling the conclusions of the May 2011 VA examiner, who considered the voluminous treatment records documenting these diagnoses, conducted a thorough psychiatric evaluation of the Veteran, and came to the conclusion that the Veteran does not in fact experience PTSD or any other acquired psychiatric disorder.  The Board finds that this carefully considered opinion outweighs the assessments of acquired psychiatric disorder assigned to the Veteran by his VA treatment providers, which were all based on the Veteran's self-reported symptomatology.

In so finding, the Board has carefully reviewed the evidence of record and finds the Veteran to be manifestly not credible in regard to his statements of symptomatology relating to his claimed acquired psychiatric disorder.  In that connection, the Board looks to statements the Veteran made to a VA social worker in application for an inpatient PTSD treatment program in October 2011.  At that time, the Veteran-during evaluation for admission to a VA facility with the specific purpose of obtaining treatment for his claimed PTSD-repeatedly informed the social worker that he planned to "fake" symptoms of PTSD, including suicidal ideation, in order to "help [his] PTSD claim."  The social worker was very clear in her description of the Veteran's statements, recording that he stated that although he was not currently experiencing symptoms such as suicidal thoughts, "that's what I'm gonna tell them [on the psychiatric ward] so they can lock me up."  The Veteran also stated to a different VA social worker, in application for an earlier PTSD inpatient program, that he wanted to enter the program so that he could get a VA home loan.  At that evaluation, which occurred in June 2009, the Veteran was informed as to the nature of the treatment program and responded that he also "hoped to get help with his sleep problems."  The Board concludes that these statements-affirmatively setting forth the Veteran's willingness to deliberately misinform treatment providers and VA officials alike-establish that, with regard to his claimed disability and his attempt to obtain VA benefits, the Veteran is incredible.

In order for service connection to be granted for a claimed disability, there must be evidence of the existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the Veteran's May 2011 VA examiner found the Veteran to have no PTSD or any other acquired psychiatric disorder.  To the extent that earlier VA treatment providers have found disability, the Board finds that these assessments were based on incredible statements the Veteran made with the intent not of seeking treatment for symptoms but of obtaining financial gain.  The Board thus finds these assessments were based on inaccurate information and therefore not probative of the actual mental status of the Veteran.   Therefore, the Board concludes that, without competent and probative clinical evidence of a diagnosis of PTSD or any other psychiatric disorder, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  Without a diagnosed or identifiable underlying disability, the analysis ends, and service connection for an acquired psychiatric disorder may not be awarded.  

The May 2011 VA examiner, after conducting a thorough evaluation, found the Veteran to have no diagnosable acquired psychiatric disorder.  Given these findings, and considering that the Board has found the Veteran's accounting of his "symptoms" to treatment providers to be incredible, the Board finds that the Veteran has not demonstrated a diagnosed acquired psychiatric disorder that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability, the analysis ends, and service connection for an acquired psychiatric disorder must be denied.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


